DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 6 and 8-11 in the reply filed on 01 AUG 2022 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 AUG 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Obara ‘131 (U.S. PGPub 2010/0151131) in view of Chen ‘236 (U.S. PGPub 2007/0031236), Arami ‘289 (U.S. PGPub 2007/0095289), and Kato ‘200 (U.S. PGPub 2014/0024200).
Claim 6 – Obara ‘131 teaches a method of forming a film (PG 0037, multiple-layered thin film) by supplying a process gas (PG 0037, two or more mutually reactive gases supplied in sequence) to a substrate which is mounted on one surface side of a rotary table installed in a vacuum vessel (PG 0037, placing a substrate in a substrate placement area of a turntable disposed in the vacuum chamber), the substrate being revolved by a rotation of the rotary table (PG 0037, rotating the table to supply process gases sequentially), comprising:
using a first heating part (PG 0088, heating unit 7) and a second heating part (PG 0095, temperature control pipes 82c and 82d, installed in top plate of chamber), the second heating part being installed to face the rotary table, corresponding to the substrate mounted on the rotary table (PG 0095, temperature control pipes 82c and 82d, installed in top plate of chamber which is opposite to and therefore facing the rotary table);
heating an entire heat treatment region of the substrate in the vacuum vessel by the first heating part (PG 0104);
setting a rotation position of the rotary table such that the substrate on the rotary table is placed in a position corresponding to the second heating part (PG 0095, temperature control pipes 82c and 82d; Figures 1 and 10, the shape of the pipes is fixed and the rotary table is rotated beneath it, placing the substrates on the table in positions relative to the pipes) and forming an in-plane temperature distribution by heating the substrate by the second heating part (PG 0116, vacuum container and by necessity the substrates therein are heated by the temperature control pipes; as shown in Figure 10, the pipes are disposed in a planar configuration and therefore necessarily produce an in-plane temperature distribution); and
performing a film forming process by supplying a process gas to the substrate by rotating the rotary table (PG 0037, PG 0107).
Obara ‘131 does not teach or suggest the following limitations of Claim 6: 
Forming an in-plane temperature distribution having a concentric shape on the substrate.
Performing a film forming process by supplying a process gas to the substrate by rotating the rotary table in a state where a heating energy received by the substrate from the second heating part is smaller than that in the setting the rotation position of the rotary table.
Examiner notes that Obara ‘131 contemplates temperature profiles where the heating energy from different heating parts is different (e.g. PG 0102, 0104, 0105; the heating pipes raise the temperature to e.g. 90 degrees Celsius and maintain the temperature there while the heating unit raises the substrate to e.g. 350 degrees Celsius; if the cooling fluid acts as a heat sink, its heating energy is necessarily less than that of the heating unit).  However, this does not enable variation of the heating energy based on where the process is at in the deposition recipe.
Chen ‘236 discloses generally a semiconductor processing system (Abstract) for processing multiple substrates (e.g. PG 0084).  The system comprises multiple pedestals, each with individual heating means (PG 0084), and the system advantageously allows for convenient, rapid, and accurate processing of individual workpieces (PG 0102).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Obara ‘131 to replace the bottom heating apparatus with the individual substrate heating elements of Chen ‘236, as Obara ‘131 discloses the desire to heat substrates and Chen ‘236 teaches a method for heating substrates which provides processing advantages for the process of Obara ‘131.
Obara ‘131 / Chen ‘236 do not expressly disclose that the heating elements of Chen ‘236 are heaters concentric to the center of the substrate.  Arami ‘289 is drawn to heating pedestals for substrate processing (e.g. PG 0051-00534, semiconductor processing; PG 0031, Figure 2, and PG 0039 for discussions of the mounting unit commensurate with the pedestal of Chen ‘236).  A preferred heating embodiment for the mounting table of Arami ‘289 is shown in Figure 2 and discussed at PG 0047-0048; multiple quartz tubes are disposed on a concentric pattern which allows radial heat variation in a substrate.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Obara ‘131 / Chen ‘236 to replace the pedestal heaters of Chen ‘236 with the pedestal heaters of Arami ‘289, as Chen ‘236 wants to individually heat substrates for processing and Arami ‘289 teaches a pedestal heating scheme which allows for better heat control of the substrate.
The combination of individual pedestal heaters and the overhead heating tubes in the chamber combine to form an in-plane heating distribution in the substrate plane, with the heating profile being concentric to the individual substrates based on the heating focus of the individual pedestal heaters and being modulated by the heating tubes of the overhead portion of the chamber.
Kato ‘200 is drawn to a film forming apparatus and method (PG 0010-0011, PG 0031, PG 0055).  The film forming apparatus comprises first (PG 0034) and second (PG 0045) heating parts commensurate with the claims.  The method discloses performing a film formation process and an annealing process (PG 0055-0057, film formation process; PG 0064, subsequent annealing process while substrates are rotated).  The temperatures during the film forming process and the annealing process are e.g. 300 degrees Celsius and 650 degrees Celsius (PG 0055 and PG 0074); therefore, greater heating energy is being applied during the annealing portion (held commensurate with the setting the rotation limitation of the claims) than during the film forming portion.  Kato ‘200 teaches that this higher-temperature annealing advantageously improves film density of the deposited films (PG 0068) and that it is performed separately to avoid decomposition of the process gasses (PG 0074).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Obara ‘131 / Chen ‘236 / Arami ‘289 to include a thermal annealing process above the film deposition temperature as suggested by Kato ‘200, as Obara ‘131 wants to deposit thin films on wafers and Kato ‘200 teaches that an elevated temperature thermal annealing process advantageously improves the density of deposited films on wafers.
Claim 8 – Obara ‘131 / Chen ‘236 / Arami ‘289 / Kato ‘200 render obvious the method of Claim 6, wherein a distance between the rotary table and the second heating part is greater in the performing the film forming process than that in the setting the rotation position of the rotary table (Obara ‘131 PG 0066; processing occurs when the substrate is lowered flush into the recess on the support plate; PG 0066 further discloses the use of lift pins which support the wafer during loading, unloading, and positioning and then lower the substrate into the recess for processing, which brings the substrate further away from the top surface and the temperature control tubes therein).
Claim 9 – Obara ‘131 / Chen ‘236 / Arami ‘289 / Kato ‘200 renders obvious the method of Claim 6, wherein a heating value of the second heating part is smaller in the performing the film forming process than that in the setting the rotation position of the rotary table (Kato ‘200 PG 0055-0057, 0064, 0068, 0074; as discussed in the rejection of Claim 6 above, the annealing process corresponding to setting the rotation position of the claims is provided at a higher energy output from the heat lamps than is provided during the film deposition process).
Claim 10 – Obara ‘131 / Chen ‘236 / Arami ‘289 / Kato ‘200 renders obvious the method of Claim 6, wherein the setting the rotation position of the rotary table and the performing the film forming process are repeatedly performed (Obara ‘131 PG 0115, 600 rotational cycles of film forming; Kato ‘200 PG 0077, annealing cycles interspersed between deposition cycles).  
Claim 11 – Obara ‘131 / Chen ‘236 / Arami ‘289 / Kato ‘200 renders obvious the method of Claim 6, further comprising:
heating the entire substrate on the rotary table by the second heating part at a temperature equal to or higher than the highest temperature in the in-plane of the substrate that is available when the in-plane temperature distribution having the concentric shape is formed in the setting the rotation position of the rotary table, before the substrate subjected to the film forming process is unloaded from the vacuum vessel (Kato ‘200 PG 0055-0057, 0064, 0068, 0074; as discussed in the rejection of Claim 6 above, the annealing process corresponding to setting the rotation position of the claims is provided at a higher energy output from the heat lamps than is provided during the film deposition process).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712